Martin, J.,
delivered the opinion of the * court. Jacques Dreux and E. Legoaster, cre ditors of the insolvent, opposed the homolo-gation of the tableau of distribution, prepared 0 by the- syndics. It was homologated, and J J 0 ¡ they appealed. ' rr .
Dreux opposed the homologation on (he ground, that the insolvent’s wife was placed before him as a mortgage creditor, while she *630had intervened in the act by which, the insolvent had mortgaged certain staves to the opposing creditor, and renounced her right Qf preference on these slaves; because, having acted as a syndic, under a judgment of the district court, and as such effected a sale of considerable part of the estate, with his co syndic, he was entitled to a part of the commission.
Legoaster’s opposition was on the ground, that he ought to have been ranked as a mortgage creditor in consequence of a judgment obtained against the insolvent before his failure, which was timely recorded.
We are of opinion, that Jacques Dreux ought to have been placed on the tableau, before Madame Dreux, with regard to the negroes mortgaged to them with his consent, and as to whom she renounced her privilege/ For this purpose, the respective value of the property specially mortgaged, ought to be ascertained, and the tableau new modelled accordingly.
We are of opinion, that Jacques Dreux, not having been legally appointed syndic, is entitled to no commission.
Legoaster has been denied his rank as a *631mortgage creditor, because the register of mortgages did not mention in the certificate he gave, the judicial mortgage resulting from a judgment in his favor duly recorded, it having been concluded this creditor’s remedy was against the register ; but, we think this is only a cumulative remedy, which did not «destroy his right to his legal place on the tableau, if demanded at any time before the homologation.
Dennis and Morphy for the plaintiff, Canon for the defendant, " ; . ⅛⅞-
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, the tableau set aside, and the case remanded, with directions to the district court to make a new one. in which the appellant, Jacques Dreux. shall be placed, as far as regards the mortgage of the slaves on which Mrs. Dreux has renounced to her rights before her and the appellant, Legoaster, as a mortgage creditor, according to the date of the registry of his judgment ; and it is ordered, that the ap-pellees pay costs in this court.